  Case 19-19321         Doc 31        Filed 04/03/20 Entered 04/03/20 12:24:26      Desc Main
                                        Document     Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 19 B 19321
         Samantha M. Corbin                     )     HON. Timothy A. Barnes
                                                )     CHAPTER 13
         DEBTOR.                                )

                                         NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan, Ste 800, Chicago, IL 60604;

David M. Siegel, Law Office of David M. Siegel & Associates, 790 Chaddick Drive, Wheeling,
IL 60090; Representing Debtor

         See attached service list.

       Please take notice that on April 16, 2020, at 1:30 p.m. I shall appear before the Honorable
Judge Timothy A. Barnes in Courtroom 744 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.

        That a party who objects to the motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing before the date of presentment.

                                         PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and to the attached service list via regular U.S. Mail
with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on April
3, 2020.


___/s/ Alexander Nohr_____
Attorney for the Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case
Label Matrix for local    19-19321
                       noticing       Doc 31 U.S.Filed  04/03/20
                                                   Bankruptcy Court Entered 04/03/20 12:24:26
                                                                                        AT&T       Desc Main
0752-1                                             Document
                                             Eastern Division       Page 2 of 5         Bankruptcy Department
Case 19-19321                                 219 S Dearborn                            5407 Andrew Highway
Northern District of Illinois                 7th Floor                                 Midland, TX 79706-2851
Eastern Division                              Chicago, IL 60604-1702
Fri Apr 3 11:30:53 CDT 2020
Altran Education, Inc.                        AmeriCash Loans                           AmeriCash Loans, L.L.C.
840 S Frontage Road                           Bankruptcy Department                     P.O. Box 1728
Woodridge, IL 60517-4900                      PO Box 184                                Des Plaines, IL 60017-1728
                                              Des Plaines, IL 60016-0003


American Family Insurance                     American InfoSource                       Armor Systms
6000 American Parkway                         PO Box 248848                             1700 Kiefer Drive
Madison, WI 53783-0002                        Oklahoma City, OK 73124-8848              Zion, IL 60099-5105



Arnold Scott Harris, P.C.                     Banquet Financial                         Brandon S. Lefkowitz
111 W. Jackson Blvd. Ste. 600                 607 E. Dundee Ave., Unit A                29777 Telegraph Rd
Chicago, IL 60604-3517                        Elgin, IL 60120-3820                      Suite 2440
                                                                                        Southfield, MI 48034-7667


Brandon S. Lefkowitz, Attorney at L           City Of Chicago Department of Finance     City of Chicago Dept. of Revenue
24100 Southfield Road                         C/O Arnold Scott Harris P.C.              Camera Enforcement Violation
Suite 203                                     111 W Jackson Blvd Suite 600              PO Box 88292
Southfield, MI 48075-2851                     Chicago, IL 60604-3517                    Chicago, IL 60680-1292


City of Chicago Parking                       City of Maywood                           College of DuPage
Department of Finance                         40 Madison                                425 Fawell Blvd.
P. O. Box 6330                                Maywood, IL 60153-2323                    Glen Ellyn, IL 60137-6599
Chicago, IL 60680-6330


College of Lake County                        Comcast                                   Commonwealth Edison Company
2322 N. Green Bay Rd.                         PO Box 3002                               Bankruptcy Department
Waukegan, IL 60087-4209                       Southeastern, PA 19398-3002               1919 Swift Drive
                                                                                        Oak Brook, IL 60523-1502


Commonwealth Edison-Care Center               Contract Callers Inc.                     Credit Collection Services
Bankruptcy Department                         501 Greene Street                         PO Box 447
PO Box 6113                                   3rd Floor Suite 302                       Norwood, MA 02062-0447
Carol Stream, IL 60197-6113                   Augusta, GA 30901-4415


Elgin Community College                       Harper College                            Illinois Tollway
SRC Bldg., Student Acct.                      1200 W. Algonquin Road                    PO Box 5544
1700 Spartan Dr.                              Palatine, IL 60067-7398                   Chicago, IL 60680-5491
Elgin, IL 60123-7189


Piotr & Anna Bartoszek                        Reza Baniassadi                           Santander Consumer USA
c/o George LaCorte pc                         c/o Mohammad R Baniassadi                 Bankruptcy Department
6713 N Oliphant                               180 N LaSalle, 1921                       PO BOX 961245
Chicago, IL 60631-1337                        Chicago, IL 60601-2605                    Fort Worth, TX 76161-0244
Secretary of State Case   19-19321
                   (C61579390696)         Doc 31 Secretary
                                                   Filed 04/03/20
                                                           of State LicenseEntered
                                                                            Renewal 04/03/20 12:24:26      DescCORRESPONDENCE
                                                                                                (p)SPRINT NEXTEL   Main
Attn: Bankruptcy Department                           Document
                                                 3701 Winchester Road    Page    3 of 5         ATTN BANKRUPTCY DEPT
PO Box 7848                                          Springfield, IL 62707-9700                           PO BOX 7949
Madison, WI 53707-7848                                                                                    OVERLAND PARK KS 66207-0949


T Mobile Wireless                                    T Mobile/T-Mobile USA Inc                            The Illinois Tollway
Attn: Bankruptcy Dept.                               by American InfoSource as agent                      2700 West Ogden Avenue
4515 N santa Fe Ave                                  4515 N Santa Fe Ave                                  Downers Grove, IL 60515-1703
Oklahoma City, OK 73118-7901                         Oklahoma City, OK 73118-7901


Triangle Auto Sales                                  UNITED STATES DEPARTMENT OF EDUCATION                Us Dept Of Ed/glelsi
933 Villa Street                                     CLAIMS FILING UNIT                                   2401 International Lane
Elgin, IL 60120-8172                                 PO BOX 8973                                          Madison, WI 53704-3121
                                                     MADISON, WI 53708-8973


Village of Hanover Park                              David M Siegel                                       Marilyn O Marshall
2121 W. Lake St.                                     David M. Siegel & Associates                         224 South Michigan Ste 800
Hanover Park, IL 60133-4398                          790 Chaddick Drive                                   Chicago, IL 60604-2503
                                                     Wheeling, IL 60090-6005


Patrick S Layng                                      Samantha M. Corbin
Office of the U.S. Trustee, Region 11                525 N. Quentin Road, Apt. 308
219 S Dearborn St                                    Palatine, IL 60067-2321
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Sprint Corp                                          (d)Sprint Nextel Correspondence
Attn: Bankruptcy                                     Attn: Bankruptcy Dept.
PO BOX 7949                                          PO BOX 7949
Overland Park, KS 66207                              Overland Park, KS 66207




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Village of Roselle,IL, Police Depar               End of Label Matrix
                                                     Mailable recipients    43
                                                     Bypassed recipients     1
                                                     Total                  44
  Case 19-19321         Doc 31     Filed 04/03/20 Entered 04/03/20 12:24:26           Desc Main
                                     Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 19 B 19321
         Samantha M. Corbin                   )       HON. Timothy A. Barnes
                                              )       CHAPTER 13
         DEBTOR.                              )

                MOTION TO SUBSTITUTE THE SEMRAD LAW FIRM, LLC
                           AS ATTORNEYS FOR DEBTOR

       The Law Offices of The Semrad Law Firm, LLC, having been retained by the Debtor, and
having been requested by the Debtor in this case for representation in these proceedings,
respectfully moving this Honorable Court to enter an Order for substitution of attorneys to The
Semrad Law Firm, LLC, states as follows:

         1.     On July 10, 2019, Debtor filed a petition for relief pursuant to Chapter 13, Title 11

                of the United States Code.

         2.     This Honorable Court confirmed this case on October 3, 2019.

         3.     David M. Siegel is currently listed as attorney of record representing Debtor.

         4.     Debtor has approached the Law Offices of The Semrad Law Firm, LLC, for

                representation    in   bankruptcy   proceedings.   Debtor    wants    new    counsel

                representation in her bankruptcy proceedings and wishes to convert to a Chapter 7.

         5.     Debtor, and The Semrad Law Firm, LLC, respectfully requests that the attorneys

                of record in this proceeding and future proceedings for case 19 B 19321 be

                substituted with The Semrad Law Firm, LLC.


         WHEREFORE, the Debtor and The Semrad Law Firm, LLC, pray this Honorable

         Court for the following relief:


         A.     That this Honorable Court enter an Order that David M. Siegel as current attorney
                of record for Debtor is substituted by The Semrad Law Firm, LLC, as Debtor’s new
  Case 19-19321       Doc 31     Filed 04/03/20 Entered 04/03/20 12:24:26         Desc Main
                                   Document     Page 5 of 5


               attorneys of record; and

       B.      That this Honorable Court Order any further relief as the Court may deem fair and
               proper.




Respectfully submitted,



/s/ Alexander Nohr____
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
(312) 913-0625
